Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 11, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160290(54)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  In re APPLICATION OF INDIANA MICHIGAN                                                               Elizabeth T. Clement
  POWER COMPANY TO INCREASE RATES.                                                                    Megan K. Cavanagh,
                                                                                                                       Justices
  __________________________________________

  INDIANA MICHIGAN POWER COMPANY,
           Petitioner-Appellant,
                                                                    SC: 160290
  v                                                                 COA: 343767
                                                                    MPSC: 00-018370
  MICHIGAN PUBLIC SERVICE COMMISSION
  and ASSOCIATION OF BUSINESSES
  ADVOCATING FOR TARIFF EQUITY,
             Appellees.
  __________________________________________/

         On order of the Chief Justice, the motion of Consumers Energy Company to file a
  brief amicus curiae is GRANTED. The amicus brief submitted on December 10, 2019, is
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 11, 2019

                                                                              Clerk